Citation Nr: 1145071	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-02 502	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to VA death benefits as a surviving child of a veteran, to include accrued benefits and payment from the Filipino Veterans Equity Compensation (FVEC) fund. 



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The serviceman had unverified military service with the U.S. Armed Forces in the Far East (USAFFE) from December 1941 to December 1947.  He died in July 1983.  The appellant is his daughter.

This appeal to the Board of Veterans Appeals (Board) arises from a June 2009 RO decision denying the appellant VA death benefits, including accrued benefits, as a surviving child of a veteran, and an April 2010 RO decision denying her payment from the FVEC fund. 


FINDINGS OF FACT

1.  All notice and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The appellant was born in January 1966, is married, and attained the age of 18 years in January 1984.

3.  The appellant was not permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.

4.  The American Recovery and Reinvestment Act of 2009, Public Law 111-5, authorizing payments to eligible Filipino veterans through the FVEC fund, was enacted on 17 February 2009.   

5.  The serviceman died in July 1983. 

6.  The serviceman was not entitled to any VA benefits which were unpaid, and did not have a claim, including for payment from the FVEC fund, pending at the time of his death for which accrued benefits could be paid.

7.  The appellant does not have basic eligibility for payment from the FVEC fund.


CONCLUSIONS OF LAW

1.  The criteria for VA death benefits, including accrued benefits, as a surviving child of a veteran are not met.  38 U.S.C.A. §§ 101, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2011).

2.  The criteria for payment to the appellant from the FVEC fund are not met.  American Recovery and Reinvestment Act of 2009, Public Law 111-5 (17 February 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is entitled to VA death benefits as a surviving child of a veteran, to include accrued benefits and payment from the FVEC fund.

Under the applicable criteria, VA provides certain benefits for unmarried children of veterans who are shown to be permanently incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.57, 3.315, 3.356.  The phrase "permanent incapacity for self-support" contemplates disabilities which are totally incapacitating to the extent that the person would be permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The focus of analysis must be on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether she is entitled to the status of a helpless child.  If she is shown capable of self-support at the age of 18, VA need go no further.  Dobson v. Brown, 4 Vet. App. 443 (1993).

To establish entitlement to the benefit sought, various factors under 38 C.F.R. § 3.356 are for consideration.  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods where her condition was such that she was employed, provided that the cause of incapacity is the same as that upon which the original determination was made, and there were no intervening diseases or injuries that could be considered as major factors.  Employment that was only casual, intermittent, try-out, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent capacity of self-support otherwise established.  Id.

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending upon the educational progress of the child, the economic situation of the family, indulgent attitudes of parents, etc.  Where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, it should be considered whether the daily activities of the child in the home and the community are equivalent to the activities of employment of any nature within her physical and mental capability, and which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect, and not to mere disinclination to work, or the indulgence of friends or relatives.  Moreover, the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involve no actual or substantial rendition of services.  Id.
 
The American Recovery and Reinvestment Act of 2009, Public Law 111-5, enacted on 17 February 2009, authorizes payments to eligible Filipino veterans through the FVEC fund.  Eligible Filipino veterans are entitled to 1-time payments of $9,000 for non-U.S. citizens, and $15,000 for Filipino veterans with U.S. citizenship.  These payments are made through VA from a $198 million appropriation established for this purpose.  An eligible person is anyone who was discharged or released from service under conditions other than dishonorable, and served (a) before 1 July 1946 on the organized military forces of the Government of the Commonwealth of the Philippines while such forces were in the service of the Armed Forces of the U.S. pursuant to the military order of the President dated 26 July 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the U.S. Army; or (b) in the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945.  If an eligible person who has filed a FVEC claim dies before payment is made, VA will pay the surviving spouse, if any, the rate of the veteran's entitlement.

After careful consideration of all of the evidence on file, the Board finds that a preponderance of the evidence is against the appellant's claim for VA death benefits as a surviving child of a veteran, because she is not an unmarried child of a veteran who had verified service with the USAFFE, and there is no evidence that she was permanently incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years.  She has not contended or presented evidence in support of such claim based on incapability of self-support at any age, and the evidence she submitted in support of her claim shows that she is currently 45 years old and married, and that she listed her occupation as a businesswoman.

Neither is the appellant entitled to any accrued benefits on the basis of VA benefits to which the serviceman was entitled but were unpaid at the time of his death.  As noted above, there is no evidence that the serviceman had verified service with the USAFFE, and the evidence does not show that he was entitled to any VA benefits which were unpaid, or that he had a claim pending at the time of his death for which accrued benefits could be paid.  The serviceman never filed a claim for payment from the FVEC fund, as he died in 1983, more than 25 years prior to the enactment of legislation providing for such fund.  Moreover, claims for accrued benefits must be filed within one year from the date of a veteran's death, and the appellant's claim was received in April 2009, over 25 years following the serviceman's death in July 1983.    

As noted above, the serviceman never filed a claim for payment from the FVEC fund, as he died in 1983, more than 25 years prior to the enactment of legislation providing for such fund.  Moreover, the appellant is also not entitled to payment from the FVEC fund, as she is not a surviving spouse, the only person entitled under the applicable legislation to receive such benefit after a veteran's death.  As, on these facts, the appellant is not eligible for VA death benefits as a surviving child of a veteran, to include accrued benefits and payment from the FVEC fund, the appeal must be denied.  Where, as here, the law and not the evidence is dispositive of the claim, the appeal must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      


ORDER

VA death benefits as a surviving child of a veteran, to include accrued benefits and payment from the FVEC fund, are denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


